Title: To George Washington from Henry Laurens, 25 October 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 25th October [1778]
          
          Referring to my last Letter under the 23d Instant by Crawford, I proceed to forward to your Excellency within the present Cover an Act of Congress of the 23d for allowing Pay and subsistence to Monsr Dominique Le Eglise, and for holding him subject to the directions of the Commander in Chief, or the Commander of the Northern Department.
          This, I apprehend is intended as a support for an unfortunate, aged Gentleman, who has lost his effects, and suffered some hardships 
            
            
            
            in the service of the United States, as represented to Congress by Major General Schuyler. I have the honor to be &c.
        